— Appeal by the defendant from a resentence of the Supreme Court, Kings County (Carroll, J.), imposed December 18, 2012, upon his conviction of attempted murder in the second degree and criminal possession of a weapon in the second degree, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on October 7, 2003.
Ordered that the resentence is affirmed.
Inasmuch as the defendant had not yet completed the originally imposed sentences of imprisonment when he was resentenced, his resentencing to terms including the statutorily *720required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Harrison, 112 AD3d 967 [2013]; People v Hernandez, 110 AD3d 918, 919 [2013], lv denied 22 NY3d 1139 [2014]; People v Rogers, 105 AD3d 776, 777 [2013]). Dillon, J.E, Leventhal, Chambers and LaSalle, JJ., concur.